Dear Mr. Kliebert:
In Attorney General Opinion Numbers 89-44, 92-505, and 92-505(A), this office concluded a vacancy exists in the office of a member of the South Louisiana Port Commission where a member's term has expired pursuant to statute.  In Attorney General Opinion Number 92-505(A), this office further concluded that office technically remains vacant until the new appointment receives the concurrence of the parish council by 2/3rds vote. We remain in support of these conclusions.
For further clarification, we note that during the interim, the person now holding the office shall continue to serve in his capacity as a holdover, until a new appointee is properly inducted into office.  LSA-R.S. 42:2 provides:
     "Every public officer in this state except in case of impeachment or suspension, shall continue to discharge the duties of his office until his successor is inducted into office."
Therefore, until the president's appointee receives the concurrence of the parish council by 2/3rds vote, the person presently serving as holdover on the South Louisiana Port Commission shall continue to serve in office, in accordance with the cited statute.
We hope this opinion sufficiently responds to your inquiry. Should you have further questions, please contact our office.
Very truly yours,
                           RICHARD P. IEYOUB Attorney General
                           BY: KERRY L. KILPATRICK Assistant Attorney General
RPI/KLK/0120E